I N      T H E         C O U R T O F A P P E A L S
                                                           A T      K N O X V I L L E
                                                                                                                 FILED
                                                                                                                     April 30, 1998

                                                                                                        Cecil Crowson, Jr.
S H A N N O N D A V I S     M I L L E R   d / b / a                     )       M C M I N N C I R C U I Appellate C ourt Clerk
                                                                                                        T
F A S H I O N I Q U E ,                                                 )       C . A . N O . 0 3 A 0 1 - 9 7 1 2 - C V - 0 0 5 3 7
                                                                        )
                   P l a i n t i f f - A p p e l l a n t                )
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                                                                        )
v s .                                                                   )       H O N . J O H N         B .      H A G L E R ,         J R .
                                                                        )       J U D G E
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                                                                        )
I R E N E   B .   H E M B R E E a n d                                   )       A F F I R M E D      A N D       R E M A N D E D
M A R I A   H .   C A R R U T H ,                                       )
                                                                        )
                   D e f e n d a n t s - A p p e l l e e s              )




R O B E R T     L .   B O W M A N ,   K r a m e r ,                R a y s o n ,       L e a k e ,            R o d g e r s        &       M o r g a n ,
K n o x v i l l e f o r A p p e l l a n t .


D A V I D   F .   H A R R O D ,    C a r t e r ,      H a r r o d           &   C u n n i n g h a m ,          A t h e n s ,     f o r         A p p e l -
l e e s .
                                                                                      O      P             I       N       I         O     N



                                                                                                                                                                                                M c M u r r a y ,                J .



             P l a i n t i f f                  a p p e a l s                    f r o m               a               s u m m a r y                   j u d g m e n t                 d i s m i s s i n g                     h e r

c o m p l a i n t             a g a i n s t                t h e         d e f e n d a n t s .                                 I n        t h e             c o m p l a i n t ,               t h e          p l a i n t i f f

s o u g h t         d a m a g e s          f o r            b r e a c h             o f      a             l e a s e                 a g r e e m e n t                 a n d       n e g l i g e n c e .                       T h e

d e f e n d a n t s             f i l e d             a      m o t i o n              t o          d i s m i s s                         p u r s u a n t                t o       R u l e            1 2       a n d         R u l e

5 6 ,       T e n n e s s e e             R u l e s                o f       C i v i l                 P r o c e d u r e ,                             r e l y i n g             u p o n             e x c u l p a t o r y

c l a u s e s         i n        t h e       w r i t t e n                   l e a s e                 a g r e e m e n t                          b e t w e e n                t h e          p a r t i e s .                  T h e

l e a s e          a g r e e m e n t                      w a s          a t t a c h e d                           t o           t h e            c o m p l a i n t                     a s           a n        e x h i b i t

p u r s u a n t          t o          R u l e             1 0 . 0 3 ,            T e n n e s s e e                             R u l e s               o f       C i v i l          P r o c e d u r e .                        T h e

t r i a l          c o u r t           u p h e l d                 t h e         v a l i d i t y                          o f            t h e              e x c u l p a t o r y                    c l a u s e s             a n d

d i s m i s s e d             t h e       c a s e .                  W e         a f f i r m                   t h e            j u d g m e n t                  o f       t h e         t r i a l             c o u r t .



             O n      o r       a b o u t             M a r c h             1 9 ,         1 9 9 3 ,                      t h e           p a r t i e s                e n t e r e d             i n t o          a       l e a s e

a g r e e m e n t              w h e r e b y                t h e           d e f e n d a n t s                            l e a s e d                  a       p o r t i o n             o f          a       b u i l d i n g

l o c a t e d           i n           M c M i n n                  C o u n t y                   t o               t h e                 p l a i n t i f f .                           A p p a r e n t l y                     t h e

p l a i n t i f f           u s e d        t h e            p r e m i s e s                 f o r              a         c l o t h i n g                     s t o r e .           S h e         a v e r s             i n     h e r

c o m p l a i n t              t h a t          o n          o r           a b o u t             J u l y                  1 3 ,            1 9 9 6 ,              d u r i n g             a          r a i n         s t o r m ,

w a t e r          e n t e r e d                t h e              b u i l d i n g                     t h r o u g h                           i t s           r o o f           a n d           a           d e f e c t i v e

g u t t e r i n g             d o w n s p o u t .                        S h e      f u r t h e r                         a l l e g e d                     t h a t      s h e         s u f f e r e d               a       l o s s

o f     g o o d s ,           s a l e s          a n d             p r o f i t s             " w h e r e                        w a t e r               d a m a g e d             h e r         i n v e n t o r y                o f

d r e s s e s          a n d           o t h e r             c l o t h i n g                     i t e m s                     i n         t h e              b u i l d i n g . "                          A d d i t i o n a l

d a m a g e s         w e r e          c l a i m e d                 f o r         c l o s u r e                         o f         t h e        s t o r e             f o r          f i v e             d a y s       w h i c h

                                                                                                                   2
p r e v e n t e d                  h e r       f r o m                s e l l i n g                  u n d a m a g e d                        g o o d s                 a n d            r e s u l t e d                 i n

a d d i t i o n a l                l o s s e s       o f          s a l e s             a n d          p r o f i t s .



               T h e         p l a i n t i f f           a t t e m p t s                 t o         p r o c e e d                      u p o n      t h e o r i e s                o f         n e g l i g e n c e

a n d         b r e a c h           o f     c o n t r a c t .                     A s          t o              n e g l i g e n c e ,                     s h e         a l l e g e s                  t h a t       t h e

d e f e n d a n t s                 a l l o w e d          t h e          r o o f              t o          b l i s t e r                   a n d         c r a c k             a n d           t h a t          " t h e y

f a i l e d          t o      r e p l a c e         g u t t e r i n g                   a n d          o t h e r              p l u m b i n g a s i t                            d e t e r i o r a t e d . "

A s     t o      t h e         b r e a c h         o f      c o n t r a c t                    t h e o r y ,                  t h e          p l a i n t i f f                   a v e r s             t h a t       t h e

d e f e n d a n t s                 m a t e r i a l l y                b r e a c h e d                     t h e         l e a s e                a g r e e m e n t                b y          f a i l i n g            t o

p r o p e r l y              m a i n t a i n        t h e             e x t e r i o r                o f         t h e        b u i l d i n g , i n c l u d i n g t h e                                          r o o f ,

a n d     t h e            p l u m b i n g         s y s t e m .



               T o         t h e     c o m p l a i n t ,                t h e          d e f e n d a n t s                       f i l e d           a n      a n s w e r                 a s      w e l l         a s     a

m o t i o n            t o         d i s m i s s         a n d / o r                  f o r           s u m m a r y                     j u d g m e n t .                       T h e           m o t i o n          w a s

g r o u n d e d              u p o n       t h e    p r e m i s e s                    t h a t             ( 1 )         t h e            c o m p l a i n t               f a i l s              t o      s t a t e        a

c a u s e        o f         a c t i o n       u p o n          w h i c h             r e l i e f                c a n        b e         g r a n t e d ;               a n d ,           ( 2 )         t h a t      t h e

l e a s e              a g r e e m e n t             e n t e r e d                      i n t o                  b e t w e e n                    t h e           p a r t i e s                    c o n t a i n e d

e x c u l p a t o r y                 c l a u s e s         w h i c h             p r e c l u d e d                       a         r e c o v e r y               b y       t h e          p l a i n t i f f .



               T h e         p r o v i s i o n s                o f       t h e          l e a s e                 a g r e e m e n t                  u p o n            w h i c h              t h e       d e f e n -

d a n t s         r e l y          p r o v i d e         a s           f o l l o w s :



                                                            *                     *                         *                       *                 *

                         T h e l e s s e e a g r e e s t o a c c e p t s a i d p r e m i s e s i n t h e i r
               p r e s e n t c o n d i t i o n a n d t o m a i n t a i n t h e i n t e r i o r o f t h e
               b u i l d i n g , s u b j e c t t o a n y e x c e p t i o n s s e t o u t h e r e i n . T h e

                                                                                                            3
          l e s s e e f u r t h e r a g r e e s t o s u r r e n d e r t h e p r e m i s e s t o t h e
          l e s s o r i n a s g o o d c o n d i t i o n a s t h e s a m e a r e n o w , o r d i n a r y
          w e a r a n d t e a r e x c e p t e d .

                                  T h     e        l e s s o r s h a l l                   n o t b e       l i a b l e t o t h e l e s s e e o                                               r a n y
          o   t   h e       r       p    e r       s o n f o r a n y l                    o s s o r       d a m a g e s s u f f e r e d d u r i n                                            g t h e
          l   i   f e            o f          t   h i s l e a s e o n                    a c c o u n t        o f a n y d e f e c t i v e c o n d                                           i t i o n
          o   r     d   e       p r     e c       i a t i o n o f t h e                     l e a s e d     p r e m i s e s o r a n y b u i l d i                                             n g o r
          s   t   r u       c     t u     r e          o r e q u i p m e n                t u p o n          t h e l e a s e d p r e m i s e s .                                                 T h e
          l   e   s s       e     e         a g     r e e s t o c a r r                 y r e n t e        r ' s i n s u r a n c e t o c o v e                                             r a n y
          l   i   a b       i     l i     t y         w h i c h m a y a                 r i s e a n        d h o l d t h e l e s s o r h a r                                                m l e s s
          t   h   e r       e     o n     .

                                                                   *                *                 *                  *                     *



          I n       r e s p o n s e                    t o        t h e      d e f e n d a n t s '             m o t i o n ,               t h e p l a i n t i f f f i l e d                                    h e r

o w n    a f f i d a v i t .                            T h e          f a c t u a l           s t a t e m e n t s                  i n         t h e                a f f i d a v i t                  a r e     a s

f o l l o w s :



          3 .                   S   e    v    e   r a l m o n t h s p r i o r t o J u l                                      y     1 3     ,         1 9           9 6 ,        I     c a l     l   e   d
                                I   r    e    n   e B . H e m b r e e o n n u m e r o u s                                      o c c a      s i     o n           s t o           c o m p l     a   i   n
                                a   b    o    u   t w a t e r e n t e r i n g t h e b u                                       i l d i      n g          I               l e a    s e d f        r   o   m
                                h   e    r    .        T h e w a t e r w a s e n t e r i                                     n g t          h r     o u           g h t         h e r o         o   f   ,
                                w   h    i    c   h w a s b l i s t e r e d a n d c r a c                                    k e d ,          a    n d               f r o m        a d o       w   n   -
                                s   p    o    u   t t h a t r u n s f r o m t h e r                                          o o f          d o     w n                t h r    o u g h         t   h   e
                                i   n    s    i   d e o f t h e s t o r e .

          4 .                   M   s    . H e m        b r e      e       i g n o r e d           m o s t      o f       m y        c a    l l      s ,              h o w      e v e     r w h    e n
                                s   h    e d i d            s e      n d        s o m e o n      e o u t          t o       r     e p a    i r         t      h      e r        o o f     , t h     e y
                                o   n    l y t a         r p        a t     c h e d i t        .        T h   e t       a r         p a    t c     h i      n       g w       a s         o n l y     a
                                t   e    m p o r a      r y         f i     x .        N o        l o n g      l a s    t i      n g       r e     p a      i       r s        w e r     e e v      e r
                                m   a    d e t o            t h     e        r o o f .            N o e f      f o r    t         w a s       e     v e      r          m a   d e         t o f     i x
                                t   h    e d o w        n s p      o u     t .

          5 .                   I h a d t o k e e p b u c k e t s o u t w h e n e v e r i t r a i n e d i n
                                o r d e r     t o  c o l l e c t t h e w a t e r     t h a t  c a m e    i n t o t h e
                                b u i l d i n g d u e t o t h e a f o r e m e n t i o n e d p r o b l e m s .

                                                                   *                *                 *                  *                     *




                                                                                                      4
                    N o                o t h e r                 e v i d e n c e                    w a s             p r e s e n t e d                b y           e i t h e r               p a r t y .                       A f t e r

a r g u m e n t ,                              t h e         t r i a l                   c o u r t           t o o k            t h e         m a t t e r                  u n d e r           a d v i s e m e n t                   a n d

s u b s e q u e n t l y i s s u e d i t s m e m o r a n d u m o p i n i o n .                                                                                         T h e m e m o r a n d u m o p i n i o n

r e f l e c t s                           t h a t                t h e               c o u r t             c o n s i d e r e d                   t h e            p l a i n t i f f ' s                            a f f i d a v i t ,

h e n c e ,                       t h e           m o t i o n                       w i l l          b e        c o n s i d e r e d                      a s          a              m o t i o n               f o r       s u m m a r y

j u d g m e n t                         p u r s u a n t                   t o           t h e       p r o v i s i o n s                 o f       R u l e            1 2 . 0 2 ,             T e n n e s s e e                   R u l e s
                                                                                1
o f        C i v i l                    P r o c e d u r e .



                    T h e               s t a n d a r d s                       g o v e r n i n g                 a      r e v i e w             o f         a      t r i a l              c o u r t ' s                 g r a n t     o f

s u m m a r y                      j u d g m e n t                       a r e           w e l l - s e t t l e d :


                                            T e n n . R . C i v . P . 5 6 . 0 3 p r o v i d e s t h a t s u m m a r y                                                                                 j u       d g    m e n t
                    i    s      o n        l y a p p r o p r i a t e w h e r e : ( 1 ) t h e r e i s n o g e n u i                                                                                      n e        i   s s u e
                    w    i    t h           r e g a r d t o t h e m a t e r i a l f a c t s r e l e v a n t t o t                                                                                     h e          c   l a i m
                    o     r       d e         f e n s e c o n t a i n e d i n t h e m o t i o n , B y r d v . H                                                                                    a l         l ,       8 4 7
                    S    .    W . 2         d 2 0 8 , 2 1 0 ( T e n n . 1 9 9 3 ) ; a n d ( 2 ) t h e m o v i n g                                                                                        p a     r t    y i s
                    e    n    t i t         l e d t o a j u d g m e n t a s a m a t t e r o f l a w o n t h                                                                                           e         u n    d i s -
                    p    u    t e d              f a c t s .          A n d e r s o n v . S t a n d a r d R e g i s t e r                                                                                  C    o .    , 8 5 7
                    S    .    W . 2         d 5 5 5 , 5 5 9 ( T e n n . 1 9 9 3 ) .             T h e m o v i n g p a r t y                                                                                h    a s      t h e
                    b    u    r d e         n       o f      p r o v i n g      t h a t  i t s   m o t i o n   s a t i s f i e                                                                          s          t   h e s e
                    r    e    q u i         r e m e n t s .          D o w n e n v . A l l s t a t e I n s . C o . , 8 1                                                                            1           S .    W . 2 d
                    5    2    3 ,           5 2 4 ( T e n n . 1 9 9 1 ) .

                                           T h    e      s t        a n d a r d s g o v e r n                          i n g t h e a s s e s s                            m e   n t o f e v i d e n                        c e
                    i    n             t h  e        s u m        m a r y j u d g m e n t                                 c o n t e x t a r e a                            l s    o w e l l e s t a                        b -
                    l    i    s    h     e d .          C o        u r t s m u s t v i e w                                t h e e v i d e n c e i                          n     t h e l i g h t m o                       s t
                    f    a    v    o     r a b     l e t            o t h e n o n m o v i n                            g p a r t y a n d m u                              s t      a l s o d r a w a                       l l
                    r    e    a    s     o n a     b l e              i n f e r e n c e s i n                              t h e n o n m o v i n g                             p a r t y ' s f a v o                       r .
                    B    y    r    d     ,        8 4 7              S . W . 2 d a t 2 1 0                              - 1 1 .         C o u r t s                         s h o u l d g r a n t                            a
                    s    u    m    m     a r    y       j u       d g m e n t        o n l y  w                          h e n     b o t h     t h e                          f a c t s     a n d  t                       h e
                    c    o    n    c     l u    s i o n s               t o b e d r a w n f                            r o m t h e f a c t s                              p e r m i t a r e a s o                          n -
                    a    b    l    e       p    e r s o n               t o r e a c h o n l y                              o n e c o n c l u s i o                        n .        I d .



                    1
                        W e a r e o f t                    h e   o    p i n          i o n     t h a t t h     i s c a     s e       c o u l d     h a v e         b e e n         p r o p e r l y        d i s m i s s e d u n d e r
R   u   l e 1 2         , T . R . C . P .              ,     f o     r     f        a i l u     r e t o s       t a t e      a      c l a i m       u p o n         w h i c      h     r e l i e f       c a n b e g r a n t e d .
T   h   e p l a           i n t i f f ' s p             l e a d        i n g          s i n      c l u d e d     t h e     l e    a s e a g       r e e m e       n t a          s r e q u i r e        d b y R u l e 1 0 . 0 3
T   .   R . C . P       .      N o t h i n g             w a s        a l l          e g e d       w h i c h   r e l i e    v e    d t h e       p l a i n       t i f f          f r o m t h e        o p e r a t i o n o f t h e
e   x   c u l p a       t o r y c l a u s              e s .

                                                                                                                            5
C a r v e l l             v .         B o t t o m s ,                 9 0 0           S . W . 2 d           2 3 ,          2 6      ( T e n n .                 1 9 9 5 ) .



                T h e       p l a i n t i f f                     r e l i e s                u p o n        t h e          c a s e s             o f          G i l s o n             v .         G i l l i a ,               3 2 1

S . W . 2 d             8 5 5          ( T e n n . A p p . 1 9 5 8 )                               a n d          R e s s l e r                 L e a t h e r                 C o .           v .           A i l o r ,           7

T e n n . A p p .                 1 3 2         ( 1 9 2 7 ) .



                I n       G i l s o n ,                 t h e         c o u r t              p e r m i t t e d               a      r e c o v e r y                   a g a i n s t                  a       l a n d l o r d

i n       t h e          f a c e              o f        e x c u l p a t o r y                      c l a u s e s                w h e r e                  t h e       l a n d l o r d                     h a d           c o n -

t r a c t e d             " . . .             t o       p u t         t h e           b u i l d i n g               l e a s e d                i n      a       t e n a n t a b l e                       c o n d i t i o n

f o r       t h e          l e s s e e ,                     a n d          a l l           n e c e s s a r y                r e p a i r s                    w i l l          b e          m a d e               w i t h o u t

u n d u e         d e l a y            . . .           . "           G i l s o n            i s     r e a d i l y                d i s t i n g u i s h a b l e                              f r o m          t h e          c a s e

u n d e r             c o n s i d e r a t i o n .                                 H e r e ,         t h e         l e s s e e              a c c e p t e d                    t h e          p r e m i s e s                  " i n

t h e i r             p r e s e n t                  c o n d i t i o n . "                         T h e r e           w a s             n o           p r o v i s i o n                    i n           t h e           l e a s e

e i t h e r             e x p l i c i t l y                     o r         i m p l i c i t l y                   r e q u i r i n g                    t h e         l e s s o r s                  t o           p u t       t h e

p r o p e r t y                 i n       a          t e n a n t a b l e                    c o n d i t i o n .                      W e             b e l i e v e              t h e             p l a i n t i f f ' s

r e l i a n c e             u p o n                 G i l s o n             i s       m i s p l a c e d .                    W e         c o n c u r                w i t h           t h e          c o n c l u s i o n

o f     t h e          t r i a l          c o u r t             t h a t             t h e     p l a i n t i f f ' s                      r e l i a n c e                o n      R e s s l e r                    L e a t h e r

C o .       v .         A i l o r ,                  s u p r a ,              i s       l i k e w i s e               m i s p l a c e d .                            A s       t h e              t r i a l           c o u r t

n o t e d ,            R e s s l e r                 m u s t          b e         r e s t r i c t e d                t o         i t s         p e c u l i a r                f a c t s                  b e c a u s e          a n

o r a l         a g r e e m e n t                     b e t w e e n                 t h e         p a r t i e s             m a d e             t h e          a p p l i c a b i l i t y                            o f       t h e

e x c u l p a t o r y                   p r o v i s i o n                     " d o u b t f u l . "



                I t        i s            w e l l - s e t t l e d                           i n        t h i s             j u r i s d i c t i o n                         t h a t                e x c u l p a t o r y

c l a u s e s              i n         c o m m e r c i a l                          l e a s e s             a r e          e n f o r c e a b l e .                               I n              C h a n d l e r               v .




                                                                                                              6
J o h n s o n ,                           1 9 9 6           T e n n . A p p . L E X I S                           5 4 6 ,       t h i s              c o u r t            e n u n c i a t e d               t h e

p r i n c i p l e s                           w h i c h           w e         b e l i e v e           t o       b e     c o n t r o l l i n g                 i n      t h i s          c a s e :



                                          .   .    . p l a i n t i f f s c l a i m e d t h a t s u m m a r y j u d g m e n t w                                                                     a s
                i   m   p    r    o       p   e    r       d e s p i t e     t h e      e x i s t e n c e    o f      t h e       e x c u l p a t o                                                r y
                c   l   a    u    s       e   s    . T h e i r f i r s t a r g u m e n t w a s t h a t t h e c l a u s e s w e                                                                     r e
                a   m   b    i    g       u   o    u s . I t i s w e l l s e t t l e d i n t h i s s t a t e t h a t                                                                                 a
                l   a   n    d    l       o   r    d      m a y ,     b y     s t i p u l a t i o n     i n    a    c o m m e r c i a l        l e a                                               s e
                a   g   r    e    e       m   e    n t , e x e m p t h i m s e l f f r o m l i a b i l i t y f o r a n y d a m a                                                                   g e
                c   a   u    s    e       d        b y d e f e c t s i n t h e l e a s e d p r e m i s e s . S e e G i l s o n                                                                     v .
                G   i   l    l    i       a      , 4 5 T e n n . A p p . 1 9 3 , 2 1 0 - 1 1 , 3 2 1 S . W . 2 d 8 5 5 , 8                                                                         6 3
                (   1   9    5    8       )      ; R o b i n s o n v . T a t e , 3 4 T e n n . A p p . 2 1 5 , 2 2 7 - 3 1 , 2                                                                     3 6
                S   .   W    .    2       d          4 4 5 , 4 5 0 - 5 1 ( T e n n . A p p . 1 9 5 0 ) . I n t h e i n s t a                                                                       n t
                c   a   s    e    ,             M r . C h a n d l e r a g r e e d t o i n d e m n i f y d e f e n d a n t s a n d                                                                  t o
                h   o   l     d              t h e m h a r m l e s s " f r o m a n y a n d a l l c l a i m s o r d e m a n                                                                         d s
                f   o   r             l     o s s o r d a m a g e d p r o p e r t y o r f o r i n j u r y o r d e a t h                                                                            t o
                a   n   y             p     e r s o n f r o m a n y c a u s e w h a t s o e v e r . " A l t h o u g h p l a i                                                                      n -
                t   i   f    f    s            a r g u e d t h a t t h e e x c u l p a t o r y p r o v i s i o n s o f t h e l e a                                                                 s e
                w   e   r    e                 a m b i g u o u s ,        t h e y     f a i l e d     t o   o f f e r       a n y      p r o o f                                                   b y
                a   f   f    i    d        a v i t o r o t h e r w i s e t h a t t h e y d i d n o t u n d e r s t a n d                                                                           o r
                c   o   m    p    r        e h e n d t h e e x c u l p a t o r y l a n g u a g e o f t h e l e a s e a g r e                                                                       e -
                m   e   n    t            b e f o r e t h e y e n t e r e d i n t o i t . T h u s , p l a i n t i f f s f a i l                                                                    e d
                t   o        s    a        t i s f y t h e i r b u r d e n a s t o t h i s i s s u e .



                W e           f i n d                n o     a m b i g u i t y                  i n         t h e       l e a s e       a g r e e m e n t                 u n d e r           c o n s i d e r -

a t i o n           h e r e                   n o r ,       a s           i n      J o h n s o n ,              s u p r a ,         t h e       p l a i n t i f f                h a s        f a i l e d     t o

c o m e     f o r t h                         w i t h      a n y          p r o o f        t h a t            s h e     d i d   n o t         u n d e r s t a n d                 o r     c o m p r e h e n d

t h e     e x c u l p a t o r y                             l a n g u a g e               o f         t h e      l e a s e .           F u r t h e r ,                t h e      p l a i n t i f f          h a s

f a i l e d                 t o                a l l e g e              o r         p r e s e n t               a n y       e v i d e n c e                 t h a t           t h e       c o n d i t i o n s

c o m p l a i n e d                           o f       w e r e         n o t       i n     e x i s t e n c e               w h e n         s h e      a c c e p t e d                t h e      p r e m i s e s

i n     " i n           t h e i r                   p r e s e n t               c o n d i t i o n "             a t     t h e       t i m e         t h e      l e a s e          w a s       e x e c u t e d .



                          T h e c a r d                             i n      a l R u l e f o r i n t e r                     p r e t     a t i o n o             f c o n t        r a c    t s     i   s
                t o a s c e r t a i n                                 t    h e i n t e n t i o n o f                           t h e      p a r t i e           s a n d            t o       g   i v   e
                e f f e c t t o t h                               a t          i n t e n t i o n c o n s i                  s t e n     t w i t h                 l e g a l         p r   i n    c i   -
                p l e s .     B o b   P                            e a      r s a l l      M o t o r s ,   I                  n c .        v .    R e          g a l        C    h r y    s l    e r   -

                                                                                                                    7
P. l   y   m o u t h       ,             I n c . , 5 2 1 S . W . 2 d 5 7 8 ( T e n n . 1 9 7 5 ) . A                                            p r i        m a r   y
            o   b   j   e c t i v       e                i n      t h e      c o n s t r u c t i o n  o f   a     c o n t r a c t                                   i s       t   o
            d   i   s   c o v e r               t     h e i n t e n t i o n o f t h e p a r t i e s f r o m a c o                                            n s i        d e r   -
            a   t   i   o n o f             t        h e w h o l e c o n t r a c t . M c k a y v . L o u i s v i l l e                                            &       N . R   .
            C   o   .   ,     1 3   3                  T e n n .        5 9 0 ,     1 8 2     S . W . 8 7 4   ( 1 9 1 6 ) ;     B u                             r n s         v   .
            T   e   m   p e r a t     u r            e C o n t r o l C o . , 5 2 T e n n . A p p . 5 1 , 3 7 1 S . W                                          . 2 d         8 0   4
            (   1   9   6 2 ) .     I n                 c o n s t r u i n g c o n t r a c t s , t h e w o r d s e x p r e s s                                  i n g        t h   e
            p   a   r   t i e s '         i         n t e n t i o n s s h o u l d b e g i v e n t h e i r u s u a l ,                                        n a t        u r a   l
            a   n   d     o r d i     n a            r y m e a n i n g , T a y l o r v . W h i t e S t o r e s , I n                                         c . ,          7 0   7
            S   .   W   . 2 d 5      1 4                  ( T e n n . A p p . 1 9 8 5 ) , a n d n e i t h e r p a r t y i                                     s t          o b    e
            f   a   v   o r e d         i n                t h e c o n s t r u c t i o n . B a l l a r d v . N o r t h A                                     m e r        i c a   n
            L   i   f   e I n s       .              C o . , 6 6 7 S . W . 2 d 7 9 ( T e n n . A p p . 1 9 8 3 ) .

R a i n e y         v .      S t a n s e l l ,                    8 3 6         S . W . 2 d       1 1 7 ,      1 1 8     ( T e n n .      A p p .          1 9 9 2 ) .



            A p p l y           t h e                  a b o v e            s t a t e d           r u l e s        o f      c o n s t r u c t i o n                   a n d           o t h e r

a u t h o r i t i e s            c i t e d ,                w e         a r e      o f    t h e         o p i n i o n    t h a t       s u m m a r y         j u d g m e n t              w a s

p r o p e r l y             g r a n t e d .                       W e       a f f i r m           t h e       j u d g m e n t       o f      t h e          t r i a l             c o u r t .

C o s t s       a r e        a s s e s s e d                 t o          t h e      a p p e l l a n t          a n d     t h i s       c a s e      i s        r e m a n d e d             t o

t h e   t r i a l            c o u r t .



                                                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                  D o n T . M c M u r r a y , J u d g e


C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                                                    8
                                                        I N     T H E      C O U R T O F A P P E A L S
                                                                        A T K N O X V I L L E




S H A N N O N D A V I S             M I L L E R         d / b / a                         )         M C M I N N C I R C U I T
F A S H I O N I Q U E ,                                                                   )         C . A . N O . 0 3 A 0 1 - 9 7 1 2 - C V - 0 0 5 3 7
                                                                                          )
                          P l a i n t i f f - A p p e l l a n t                           )
                                                                                          )
                                                                                          )
                                                                                          )
                                                                                          )
                                                                                          )
v s .                                                                                     )         H O N . J O H N                B .     H A G L E R ,         J R .
                                                                                          )         J U D G E
                                                                                          )
                                                                                          )
                                                                                          )
                                                                                          )
                                                                                          )
I R E N E       B .     H E M B R E E a n d                                               )         A F F I R M E D           A N D        R E M A N D E D
M A R I A       H .     C A R R U T H ,                                                   )
                                                                                          )
                          D e f e n d a n t s - A p p e l l e e s                         )


                                                                                J U D G M E N T


            T h i s        a p p e a l        c a m e         o n       t o       b e           h e a r d         u p o n         t h e       r e c o r d          f r o m       t h e

C i r c u i t         C o u r t     o f       M c M i n n           C o u n t y ,              b r i e f s         a n d          a r g u m e n t         o f       c o u n s e l .

U p o n     c o n s i d e r a t i o n           t h e r e o f ,           t h i s             C o u r t     i s     o f      t h e        o p i n i o n         t h a t      t h e r e

w a s     n o     r e v e r s i b l e          e r r o r        i n      t h e          t r i a l         c o u r t .

            W e       a f f i r m    t h e      j u d g m e n t           o f      t h e         t r i a l        c o u r t .             C o s t s   a r e         a s s e s s e d

t o     t h e     a p p e l l a n t          a n d      t h i s       c a s e           i s      r e m a n d e d            t o      t h e     t r i a l         c o u r t .



                                                                                               P E R      C U R I A M